Respondents petition for a rehearing. No particular claim is made that the decision is wrong insofar as the intervener is concerned. But it is urged "that the questions relating to the motion for temporary injunction were not fully argued." Plaintiff did not move for a temporary injunction against intervener, but against defendant. Defendant appeared by attorney and opposed the motion, but interposed no answer to plaintiff's amended complaint. As the record in this court stood when the appeal was submitted and the decision was rendered, defendant was in default. The decision was filed June 19, 1942. On June 29, 1942, defendant's attorney sent a letter to the clerk of the court below with a stipulation signed in November 1941 by the attorneys of plaintiff and defendant giving defendant the right to answer within ten days after this court had rendered its decision in the appeal, and requested the clerk immediately to transmit the stipulation to the clerk of this court.
It should be obvious to the able and experienced counsel who represents defendant that the stipulation concerns the future procedure in the court below. It is not a part of the record on this appeal.
A rehearing is denied. *Page 608